PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RAO, Sundar Mohan
Application No. 16/633,166
Filed: January 23, 2020
For: COMPOSITE POLYMERIC FILM WEAR LAYER FOR HARD SURFACES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 14, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before 
June 13, 2022, as required by the Notice of Allowance and Fee(s) Due mailed March 11, 2022, which set a period for reply of three months.  Accordingly, the date of abandonment of this application by operation of law is June 14, 2022.  A Notice of Abandonment was mailed 
June 28, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of 1,200, (2) the petition fee of 2,100; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

 

/JOANNE L BURKE/Lead Paralegal Specialist, OPET       


                                                                                                                                                                                                cc:	Mark T. McMaster
	1420 5th Ave
Seattle, WA  98101